t c memo united_states tax_court wayne l patrick petitioner v commissioner of internal revenue respondent brian j patrick petitioner v commissioner of internal revenue respondent docket nos filed date joseph falcone and brian h rolfe for petitioners mark l hulse and laurence d ziegler for respondent memorandum findings_of_fact and opinion laro judge on date respondent issued separate notices of deficiency to brian j patrick brian and wayne l patrick wayne based on their failure to include in gross_income the distributions from a qualified profit-sharing_plan and on wayne's failure to include in gross_income the distributions from an individual_retirement_account ira respondent determined deficiencies and additions to tax as follows wayne l patrick--docket no year deficiency dollar_figure big_number big_number additions to tax sec sec_6654 a dollar_figure big_number big_number dollar_figure brian j patrick--docket no year deficiency dollar_figure big_number big_number additions to tax sec sec_6651 dollar_figure big_number big_number dollar_figure petitioners separately petitioned the court on date to redetermine respondent's determinations on date the cases were consolidated for trial briefing and opinion following concessions we must decide whether the money each petitioner received from erie industries inc employees' profit sharing plan the plan is includable in his gross_income we hold that it is whether the money wayne received from his ira is includable in his gross_income for and we hold it is whether petitioners are liable for the 10-percent additional tax determined by respondent under sec_72 we hold they are unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulations and the exhibits attached are incorporated herein by this reference and the facts contained therein are so found petitioners resided in west bloomfield michigan when they petitioned the court before and during the years in issue petitioners were the owners operators employees and shareholders of erie industries inc erie industries erie industries is a subchapter_s_corporation engaged in precision machining and grinding at all times petitioners were at least 10-percent shareholders in the corporation erie industries maintained the plan which was a defined- contribution profit-sharing_plan established to operate as a qualified_plan described in sec_401 the erie industries inc employees' profit sharing trust was formed under the plan wayne was the plan trustee and erie industries was the plan_administrator petitioners participated in the plan the summary_plan_description provides for discretionary loans made from the plan to participants and beneficiaries according to section viii of the summary_plan_description a participant had to apply for a loan on forms provided by the plan_administrator the plan_administrator would then decide whether a participant qualified for the loan and inform the trustee of this decision the trustee would review the administrator's decision and make an independent decision on whether to approve the loan also according to the summary_plan_description plan_loan requirements included the following loans must be made available to all participants and their beneficiaries on a uniform and nondiscriminatory basis loans must be adequately secured with up to one-half of a participant's vested account balance as security for the loan loans must bear a reasonable rate of interest loans must have a definite repayment period which provides for payments to be made not less frequently than quarterly and for the loan to be amortized on a level basis over a reasonable period of time not to exceed years loans must be limited by the rules of the internal at trial petitioners submitted exhibit 7-g entitled erie industries inc employees' profit sharing trust summary_plan_description and the court allowed the exhibit into evidence as a summary_plan_description and not as a representative copy of the plan itself petitioners failed to locate and produce a copy of the plan the 5-year amortization period could be extended if the continued revenue code and total loans to any one participant must be limited to the lesser_of dollar_figure with some adjustment for outstanding balance of loans or one-half of a participant's or beneficiary's vested account balance failure to make payments when due under the terms of the loan agreement would result in a default whereby the trustee had the authority to collect the balance of the loan through any reasonable action that included instituting a lawsuit foreclosing on any security or recharacterizing the loan as a deemed_distribution as participants in the plan petitioners entered into a series of transactions with the plan during brian received dollar_figure from the plan the following promissory notes were prepared to evidence the transfers of the underlying amounts date on note amount of note dollar_figure big_number big_number big_number big_number big_number big_number big_number continued loan was used to acquire a participant's principal_residence these requirements were intended to incorporate the loan requirements embodied in sec_72 b and c at that time brian had not attained either retirement age under the plan or the age of see sec_72 total big_number big_number big_number 1big_number respondent's notice_of_deficiency incorrectly identifies the total amount of the transfers as dollar_figure and respondent's deficiency determination is based on that figure respondent does not seek an increase in the deficiency determination most if not all of the notes were prepared after the corresponding transfers and the notes dated september october and date were not signed brian did not report any income with respect to these transfers in and wayne received dollar_figure and dollar_figure respectively from the plan the following promissory notes were prepared to evidence the transfers of the underlying amounts date on note amount of note total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number at that time wayne had not attained either retirement age under the plan or the age of see sec_72 most if not all of these notes were prepared after the corresponding transfers and the date note is not signed wayne did not report any income with respect to these transfers each of petitioners' promissory notes contains the following terms repayment of principal with interest from date of transfer at a rate of percent per annum and payment in equal monthly installments commencing approximately month after the date of each transfer until the earlier of repayment of principal and interest in full or years from the date of the transfer as security for each transfer petitioners pledged their respective vested account balances the record does not disclose the amounts of these balances at any time that is relevant herein during and wayne maintained an ira with merrill lynch he received dollar_figure from this account in and dollar_figure in he did not report any income with respect to these amounts opinion we must decide whether the funds received by petitioners from their retirement accounts are includable in their gross incomes petitioners argue that the transfers from the plan are loans from the plan and nontaxable to the extent of dollar_figure for each petitioner petitioners concede that the transfers over dollar_figure to each of them are distributions and as such are income to the recipients see sec_72 respondent argues that there were no bona_fide loans between the plan and petitioners and that no part of the transfers qualifies as a nontaxable loan under sec_72 in the alternative respondent argues that even if the transfers were loans the amounts received would still be deemed distributions under sec_72 and as such income to petitioners as to all issues petitioners bear the burden of establishing that respondent's determinations are incorrect rule a 290_us_111 i distributions from the plan and bona_fide debt sec_402 provides that any amount actually distributed to any distributee by any employees' trust described in sec_401 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_72 generally provides that loans from a qualified_employer_plan to plan participants or beneficiaries are treated as taxable_distributions sec_72 provides an exception however where the following requirements are met the loan does not exceed the lesser_of the amount set forth in sec_72 or ii the the provision applies to distributions made after date for our purposes the version of sec_402 in effect for distributions made in was essentially the same loan by its terms must be repaid within years from the date of its inception or is made to finance the acquisition of a home which is the principal_residence of the participant and the loan must have substantially level amortization with quarterly or more frequent payments required over the term of the loan sec_72 applies only to distributions that are intended to be loans respondent argues that the transfers from the plan were taxable_distributions and not loans in support respondent cites the following factors in all cases in which the notes were signed the notes were signed well after the transfers were made petitioners presented no evidence other than copies of the notes that the plan the plan_administrator the plan trustee or petitioners maintained any records reflecting the transfers as loans any repayments on the notes if in fact made were insignificant there was at no time a demand for repayment and no steps were taken to enforce the notes neither petitioner had the ability to repay the transferred funds and the notes were between related parties and the form of the transaction should not be honored where it lacks economic reality in response petitioners argue that sufficient indicia of debt are present to justify characterizing the transfers as loans a transfer of money will be characterized as a loan for federal_income_tax purposes where 'at the time the funds were transferred there was an unconditional intention on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure payment ' geftman v commissioner tcmemo_1996_447 quoting 88_tc_604 affd without published opinion 855_f2d_855 8th cir in other words the parties must intend to create bona_fide debt the intention of the parties relates not so much to what the transaction is called or even what form it takes as it does to an actual intent that money advanced will be repaid 404_f2d_119 6th cir affg tcmemo_1967_102 see also livernois trust v commissioner 433_f2d_879 6th cir affg tcmemo_1969_111 however because direct evidence of a taxpayer's state of mind is not generally available courts have focused on certain objective factors to determine whether a bona_fide loan exists the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date whether the parties' records if any reflect the transaction as a loan the source of repayment and the ability to repay the relationship of the parties whether any repayments have been made whether a demand for repayment has been made and failure to pay on the due_date or to seek a postponement see 370_f2d_178 6th cir affg tcmemo_1964_278 haag v commissioner supra pincite n the above factors are not exclusive and no one factor is dispositive see 326_us_521 smith v commissioner supra the factors are simply objective criteria helpful to the court in analyzing all relevant facts and circumstances the ultimate question remains whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 this is a factual issue to be decided upon all the facts and circumstances in each case geftman v commissioner supra petitioners must prove that a bona_fide debt was created and that the transfers were loans rule a welch v helvering supra both brian and wayne testified that it was their intention to obtain plan loans such testimony is however overcome by other evidence and is therefore not controlling see livernois trust v commissioner supra we now turn to the objective factors relevant to the instant case a the existence or nonexistence of a debt_instrument the existence of a promissory note for each transfer of funds is evidence of debt however respondent argues that the existence of notes in this case is not strong evidence of the character of the transactions because the notes were not signed on or around the time of the distributions petitioners argue that the presence of the notes is strong evidence of debt brian testified that the notes were not prepared or signed contemporaneously with the receipt of funds he was unsure of when he had signed the notes but believed it to be in either or brian further stated that he signed the notes at least a year after the receipt of the funds wayne did not know exactly when he had signed the notes given this testimony and other evidence in the record the mere presence of notes is assigned little weight unless supported by some other objective evidence showing the distributions to be loans especially considering petitioners' relationship to erie industries and wayne's position as plan trustee additionally brian's failure to sign three of his notes and wayne's failure to sign one of his notes weakens petitioners' position that the notes are strong evidence of debt under these circumstances form does not necessarily correspond to the intrinsic economic nature of the transaction 398_f2d_694 3d cir this indicium offers no more than marginal support for the existence of debt b provisions for security_interest payments and a fixed repayment date the notes contain provisions for security payment of principal and interest and a fixed repayment schedule over a 5-year period respondent argues that the existence of these provisions is weak evidence of debt because the notes were not signed until after the distributions were received and the provisions were ignored by both the plan trustee and the administrator security_interest and repayment arrangements are ordinarily important proofs of intent to treat the transaction as debt berthold v commissioner supra pincite however the fact that the funds were distributed before the drafting and signing of the notes militates against assigning much weight to this indicium accordingly this indicium offers no more than marginal support for the existence of debt c the parties' records respondent notes that petitioners provided no evidence other than the notes that the plan the plan_administrator the plan trustee or petitioners maintained any records reflecting the transfers as loans the record is indeed void of any other evidence that the parties maintained records indicating that the transfers created debt this indicium supports a finding that the transfers did not create bona_fide debt we also note that no steps were taken to enforce these provisions d the source of repayment and the ability to repay respondent argues that petitioners had no ability to repay the transfers and this indicium of debt is thereby lacking the monthly installments including interest for brian's loans totaled dollar_figure in through brian received wages additional income and interest_income totaling dollar_figure dollar_figure and dollar_figure respectively brian testified that he was aware of the fact that the notes required monthly payments totaling approximately dollar_figure a year he also testified that he entered into the transactions knowing that his wages for were only dollar_figure the monthly installments including interest for wayne's and loans totaled dollar_figure in through wayne received wages interest and dividend income totaling dollar_figure dollar_figure and dollar_figure respectively petitioners' inability ab initio to meet their contractual obligation to service these loans is evidence that petitioners had no intention of treating the transactions as bona_fide debt we also note that wayne's testimony that his repayment of the loans was contingent on the future success of erie industries supports our finding that wayne did not intend to treat the transfers as bona_fide debt this indicium supports a finding that the transactions did not create bona_fide debt cf fuller v commissioner tcmemo_1980_370 taxpayers submitted evidence that their net_worth substantially exceeded the sum of the balances on the promissory notes and thereby demonstrated their ability to repay the obligation e the relationship of the parties two facts color the transactions between petitioners and the plan petitioners' status as owners operators employees and shareholders in erie industries and wayne's position as the plan's trustee where the nominal creditor and debtor are controlled by the same party and the arm's-length dealing that characterizes the market is lacking the substance of the transaction and not its form is controlling 407_f2d_1121 4th cir affg on this issue tcmemo_1967_187 in determining whether the form of a transaction between closely related parties has substance we should compare their actions with what would have occurred if the transaction had occurred between parties who were dealing at arm's length 904_f2d_525 9th cir affg 90_tc_162 95_tc_107 we find that under the standards of parties dealing at arm's length the transactions at issue were not bona_fide loans among other things an administrator trustee or other fiduciary of a plan dealing at arm's length with a participant would not have approved loans where the participant lacked any documented ability to meet payment obligations although the plan's administrator was required by the plan to authorize any loan we find no such authorization during the subject years furthermore wayne testified that he never reviewed the plan or supporting documents even though he was the plan's trustee we are left to conclude that petitioners rubberstamped these transfers this indicium supports a finding that the transfers did not create bona_fide debt f whether repayments have been made respondent argues that any repayment made by petitioners is insignificant brian testified that in he repaid approximately dollar_figure wayne testified that he had repaid only a few thousand dollars he stated that he did not remember making any payments or when the alleged payments had been made we are unpersuaded by this testimony and neither petitioner presented any objective evidence that any payment had been made on the notes this indicium supports a finding that the transfers did not create bona_fide debt g demand for repayment respondent points to the fact that no demand for repayment has been made as evidence that these transactions were not loans the record supports a finding that no steps were taken to enforce the loans wayne was not aware of his duties as plan trustee and he took no steps to collect on either his or brian's notes moreover wayne testified that he was not even aware of whether brian was in default this indicium supports a finding that there was no bona_fide debt h failure to pay or seek a postponement brian testified that he repaid a little bit of the transfers approximately dollar_figure he further testified that he made no repayments in or supposedly a small repayment was made in and then only after he became aware that there might be a problem with the loans brian made no effort to seek a postponement of payment on the alleged liability wayne testified that he had repaid only a few thousand dollars he had no idea of when these repayments were made wayne also made no effort to seek a postponement of payment on the alleged liability this indicium supports a finding that there was no bona_fide debt i conclusion on the basis of our review of all relevant factors we find that the and transfers from the plan to petitioners were taxable_distributions and not loans ii distributions from wayne's ira respondent determined that wayne received taxable_distributions from his ira during and in the amounts of dollar_figure and dollar_figure respectively in his petition wayne contends that he did not receive taxable premature distributions from his ira in his response to respondent's request for admissions wayne further contends that the funds received from the ira were loans wayne did not address this issue at trial or on brief under sec_408 any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee in the manner provided under sec_72 see also 108_tc_54 generally any amount distributed from an ira is includable in the gross_income of the recipient in the year in which the distribution is received sec_408 sec_1 a income_tax regs because there is no evidence in the record that wayne made nondeductible_contributions to his ira we find that his tax basis in the ira was zero sec_1_408-4 income_tax regs see also sec_72 therefore he is afforded no credit for any investment in the ira within the meaning of sec_72 and see also vorwald v commissioner tcmemo_1997_15 the distributions are thereby allocated to and included in wayne's gross_income as follows dollar_figure for and dollar_figure for wayne appears to have abandoned his untenable position that the funds were received in the form of loans unlike a loan from a qualified_plan a loan from an ira to its owner is always a prohibited_transaction there is no exception for loans from an ira to its beneficiary sec_4975 employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 if such a loan was made the ira would lose its exemption and all assets would be deemed distributed sec_408 and iii sec_72 -- additional tax respondent determined a 10-percent additional tax under sec_72 for premature distributions made from a qualified_retirement_plan to petitioners sec_72 imposes an additional tax on any amount received from a qualified_retirement_plan equal to percent of the amount includable in gross_income for purposes of the 10-percent tax a qualified_retirement_plan includes an ira described under sec_408 see sec_4974 several exceptions to the imposition of the additional tax are enumerated in sec_72 petitioners presented neither evidence nor argument in support of the application of any of the exceptions therefore we find that petitioners are liable for the 10-percent additional tax under sec_72 as follows brian as to the entire plan distributions wayne as to the entire and plan distributions and as to the entire and ira_distributions we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
